Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00401-CV

                                    Jacaranda SANDERS,
                                          Appellant

                                              v.

   Kathleen Cassidy GOODMAN, Kathleen Cassidy Goodman, P.L.L.C., Jonathan Yedor,
       Jonathan Yedor, P.C., Gina DeGennaro, Gina DeGennaro, P.C., Chris Heinrichs,
  Chris Heinrichs, P.C., Richard Ihfe, Ihfe & Associates, P.C., Heinrichs & DeGennaro, P.C.,
                                            Appellees

                       From Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2016PC2068
                        Honorable Veronica Vasquez, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the appellant.

       SIGNED November 17, 2021.


                                               _________________________________
                                               Liza A. Rodriguez, Justice